


Exhibit 10.23.2

 

 

BANCO DE CREDITO OVERSEAS LIMITED

 

NASSAU - BAHAMAS

 

September 12th, 2002

 

Mr. Erik Peitz
Doe Run Peru
Victor Andrés Belaunde 147
Torre Real Piso 9
San Isidro

 

 

Dear sir:

 

Please be informed that due to the closure of Banco de Credito’s New York Branch
offices all communications for BCOL on behalf of Doe Run Peru and Doe Run
Resources must be directed to the attention of Reynaldo Llosa B. and sent to the
following address:

 

Calle Centenario s/n
Santa Patricia, La Molina
Piso 1
Area de Banca Corporativa

 

Best regards,

 

/s/ Walter Bayly

Walter Bayly

Senior Vice President

 

--------------------------------------------------------------------------------


 

BANCO DE CREDITO OVERSEAS LIMITED

 

NASSAU - BAHAMAS

 

September 12th, 2002

 

Doe Run Peru
Victor Andrés Belaunde 147
Torre Real Piso 9
San Isidro

 

At. Mr. Erik Peitz

 

Dear Sirs:

 

Please be informed that we have received by fax the necessary documentation
needed in order to terminate and pay any outstanding debt for the Contract for
Loan in Foreign Currency for the sum of US$ 125,000,000 with value date
September 12, 2002.

 

As agreed we will cancel this operation with back value Sept 12th as soon as the
original documentation is received by us.

 

Sincerely,

 

/s/ Walter Bayly

Walter Bayly

Senior Vice-President

 

--------------------------------------------------------------------------------


 

[LETTERHEAD OF THE DOE RUN COMPANY]

 

 

September 12, 2002

 

Mr. Kenneth E. Hecker
Mr. Anthony W. Worcester
Doe Run Peru S.R.L.
Avenida Victor Andres Belaunde 147
Centro Empresarial
Camino Real Torre 3
Piso 9
San Isidro
Lima, PERU

 

RE:          Contract for Loan in Foreign Currency and Special Term Deposit

 

Dear Messrs. Hecker and Worcester:

 

This letter sets forth our agreement as of this date that The Doe Run Resources
Corporation hereby authorizes Doe Run Peru S.R.L. to instruct Banco de Credito
Overseas Limited (the “Bank”) to offset DRR’s Special Term Deposit in the amount
of US$125,000,000.00 plus interest accrued to date, held by such Bank, against
the prepayment in full of the Contract for Loan in Foreign Currency dated March
12, 1998 and the related Promissory Note of Doe Run Peru S.R.L., as successor in
interest by merger to Doe Run Mining S.R. Ltda.

 

To effect such authorization, Doe Run Peru hereby agrees to execute that certain
Subordinated Promissory Note of even date herewith in the principal amount of
US$139,062,500.00, which promissory note is payable to The Doe Run Resources
Corporation and represents the original US$125,000,000.00 note amount plus
accrued interest to September 12, 2002.  Accordingly, please execute and deliver
the original of the aforesaid note to Marvin Kaiser of our office for
safekeeping.

 

 

Sincerely,

 

 

 

/s/ Jeffrey L. Zelms

 

 

Jeffrey L. Zelms

 

 

Cc:  Dr. Raul Ferrero

 

 

--------------------------------------------------------------------------------


 

[LETTERHEAD OF THE DOE RUN COMPANY]

 

 

September 12, 2002

 

Banco de Credito Overseas Limited
410 Park Avenue, 9th Floor
New York, New York

 

RE:                              Cancellation and Offset of Special Term Deposit
Contract
Reference:  Account 100986

 

Ladies and Gentlemen:

 

This letter is being given to you in connection with that certain special Term
Deposit Contract dated as of March 12, 1998 (the “Deposit Contract”) between The
Doe Run Resources Corporation (“DRR”) and Banco de Credito Overseas Limited (the
“Bank”), wherein DRR deposited the original principal sum of One Hundred
Twenty-Five Million and no/100 US Dollars into the account of the Bank and that
certain Contract for Loan in Foreign Currency dated as of March 12, 1998 between
Doe Run Mining S.R. Ltda. (“DRM”) and the Bank (the “Loan Document”), together
with that certain Promissory Note of DRM dated March 12, 1998 in the original
principal amount of US$125,000,000.00 by DRM (the “Note”) issued pursuant to the
Loan Document.  Doe Run Peru S.R.L. (“DRP”) is the successor in interest to DRM
by merger effective as of June 1, 2001.

 

Pursuant to this Letter, please be advised of our decision to cancel the DRR
deposit No. 67600999 opened in your Bank pursuant to the aforementioned Deposit
Contract for the sum of One Hundred Twenty-Five Million and no/100 US Dollars
(US$125,000,000.00) with value date September 12, 2002, plus all accrued
interest, and to apply the entire principal and interest against the Loan
Document and Note of DRP as successor in interest to DRM, with such offset
effective as of this date.  Accordingly, the funds from the DRR deposit will be
used to cancel the related DRP credit facility with the Bank No. 528286 for the
same amount.

 

 

Best Regards,

 

 

 

/s/ Jeffrey L. Zelms

 

 

Jeffrey L. Zelms

 

--------------------------------------------------------------------------------
